Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: amendment after non-final action filed on 08/30/2021.
Claims 1-7 are pending.
Response to Arguments
Applicant's amendments filed 08/30/2021 have been considered and entered and in view of applicant’s amendments & argument’s which have been found persuasive, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) is made in view of Ohtaka, thus rendering the applicant’s arguments as presented hereby as moot.
Applicant argues that cited references fail to teach all the newly amended features of claim 1. Applicant’s arguments are solely based on the limitations which are now mostly cancelled from the independent claim 1 and are referenced towards prior art, Spears, to which the applicant argues that it is not combinable with Saito and also fails to teach all the argued limitations of claim 1. 
In reply, examiner asserts, in view of applicant’s amendments and arguments, Spears reference has now been withdrawn, however, a new combination of references in view of newly applied Ohtaka reference has now been successfully shown to teach all amended claim features of claim 1 as currently presented, please see the rejection below for further details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US 2011/0007368 in view of Mamada et al., US 2011/0043872 further in view of Ohtaka, US 4,712,901.
Regarding claim 1, Saito discloses an image sensor (scanner with image sensor unit 2, paragraph 32), the image sensor comprising: 
a linear light source (illuminating light sources 3) illuminating document along a main scanning direction (paragraphs 34-35); 
an erecting equal-magnification lens array (rod lens array 5)  for condensing a light (light guide 4) reflected from the document (paragraphs 34-38), the erecting equal-magnification lens array including a plurality of single lenses arranged in the main scanning direction, each single lens having a light input face facing the document for receiving the light reflected from the document (paragraphs 34-45, the light sources 3, the light guide 4, the rod lens array 5, and the sensor board 7 having the mounted photoelectric conversion elements 6.sub.k are attached to a frame 8 as a support (to be described later). In the image sensor unit 2 with this configuration, light beams emitted from the light sources 3 are guided to an original by the light guide 4. Beams reflected from the original are focused onto the photoelectric conversion elements 6.sub.k by the rod lens array 5) and a linear image sensor (element 6k) that receives a light condensed by the erecting equal-magnification lens array (paragraphs 34-38);
wherein the single lenses constituting the erecting equal-magnification lens array include a single lens having an optically discontinuous portion that causes unintended reflection (paragraphs 34-48, burr 12’s are similar to cut/crack on the lens which make the discontinuous portion that causes light reflection).
Saito fails to disclose image sensor for scanning a document on an original platen glass along a sub-scanning direction to read the document; a linear light source illuminating the document along a main scanning direction perpendicular to the sub-scanning direction; erecting equal-magnification lens array including a plurality of single lenses arranged in the main scanning direction, each single lens having a light input face facing the document for receiving the light reflected from the document and a light output face for emitting the light; lens having an optically discontinuous portion that causes unintended scattering, reflection, and refraction at least on the light input face, the light output face, or an interior of the single lens, and wherein the optical discontinuous portion, characterized in that an interface between the optically discontinuous portion and the rest is extended from the interior of the lens towards the linear light source, is not disposed on the input face of the single lens


for scanning a document on an original platen glass (glass plate 14) along a sub-scanning direction to read the document (paragraphs 26-31, image reading device 100 can read the document G by scanning document G with the optical scanning unit 10 in the sub-scanning direction); 
a linear light source (line light source 16) illuminating the document along a main scanning direction perpendicular to the sub-scanning direction (paragraphs 28-30, light source 16 is secured such that the optical axis of the illuminating light passes through the intersection of the optical axis Ax of the erecting equal-magnification lens array plate 11 and the top surface of the glass plate 14. The light exiting the line light source 16 illuminates the document G placed on the glass plate 14. The light illuminating the document G is reflected by the document G toward the erecting equal-magnification lens array plate 11. The area on the document G reflecting the light can be considered as a light source emitting line light toward the erecting equal-magnification lens array plate 11 and the erecting equal-magnification lens array plate 11 is installed in the image reading device 100 such that the longitudinal direction thereof is aligned with the main scanning direction and the lateral direction thereof is aligned with the sub-scanning direction);
erecting equal-magnification lens array (erecting equal-magnification lens array plate 11)  including a plurality of single lenses arranged in the main scanning direction (paragraphs 27-30), each single lens having a light input face facing the document for receiving the light reflected from the document and a light output face for emitting the light (paragraphs 27-35);
wherein the single lenses constituting the erecting equal-magnification lens array include a single lens having an optically discontinuous portion that causes unintended scattering, reflection, and refraction at least on the light input face, the light output face, or an interior of the single lens (optically discontinuous portion due to manufacturing error causing  light emitting (in a broken line) at a large angle of incidence that causes unintended light scattering and so on, paragraphs 48-51), and wherein the optical discontinuous portion, characterized in that an interface between the optically discontinuous portion and the rest is extended from the interior of the lens and not disposed on the input face (paragraphs 48-51, since the area 24e on the first surface 24c of the erecting equal-magnification lens array plate 11 according to this embodiment is roughened, the light L1 is scattered by the area 24e as indicated by an arrow 72 of FIG. 3. Accordingly, the amount of light L1 reaching the line image sensor 20 is reduced and so the flare noise is reduced).
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array as taught by Mamada. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of reducing flare noise, and an optical scanning unit and an image reading device using the erecting equal-magnification lens array plate as taught by Mamada at paragraph 11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.
Saito with Mamada fail to explicitly teach interface between the optically discontinuous portion and the rest is extended from the interior of the lens towards the linear light source, is not disposed on the input face of single lens.
However, Ohtaka teaches interface between the optically discontinuous portion (single contacted lens can become discontinuous in curvature) and the rest is extended from the interior of the lens towards the linear light source (light source emitting light rays  , is not disposed on the input face of single lens (use of the light shielding mask 10 in preventing the incidence of the light rays L1, L2, L3, L4 on the contacted portion C of the contacted lens 5 and the area thereof provides the possibility of avoiding production of ghost and flare due to scattering at the contacted portion C. Also, even when a plurality of contacted lenses 5 are used in constructing the image re-forming optical system 3 as illustrated in FIG. 6, the use of a similar light shielding mask 10 in front of the contacted portion C blocks the light rays L4 which are affected by the contacted portion C, at the front of the contacted lens 5 so that any of the light rays L1, L2 and L3 which have entered one image forming lens 3a can never migrate into the opposite image forming lens 3b. Therefore, no mixture of the light rays L1, L2, L3, L4, described in connection with FIG. 3, takes place, col. 3, lines 15-50, also see col. 2, lines 1-18).
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array as taught by Mamada and focusing techniques with discontinuous curvature portions as taught by Ohtaka. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of reducing flare noise, and an optical scanning unit and an image reading device using the erecting equal-magnification lens array plate as taught by Mamada at paragraph 11 and for the benefit of improving light shielding reliability with higher focus accuracy and avoiding faulty operations as taught by Ohtaka at col. 4, lines 1-15. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada & Ohtaka to reach the aforementioned advantage.
Regarding claim 2, Combination of Saito with Mamada further teaches wherein the linear light source is adjacent to the erecting equal-magnification lens array, and an irradiation surface of the linear light source is arranged to face an intersection between 
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include the equal-magnification lens array structure and arrangement as taught by Mamada. The motivation for the skilled artisan in doing so is to provide effective erecting equal-magnification lens array as taught by Mamada at paragraphs 27-30. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.
Regarding claim 3, Combination of Saito with Mamada further teaches the erecting equal magnification lens array is arranged such that the optically discontinuous portion is located toward the linear image sensor (as described in Mamada, paragraphs 48-51). 
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array in which optically discontinuous portion is located toward the linear image sensor as taught by Mamada. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of providing optical scanning unit of optically discontinuous portions as taught by Mamada at paragraph 28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.

Regarding claim 5, Combination of Saito with Mamada further teaches wherein the erecting equal-magnification lens array is a rod lens array including a plurality of rod lenses (Mamada, paragraphs 27-30).  
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include the equal-magnification lens array structure and arrangement as taught by Mamada. The motivation for the skilled artisan in doing so is to provide effective erecting equal-magnification lens array as taught by Mamada at paragraphs 27-30. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.
Regarding claim 6, Combination of Saito with Mamada further teaches wherein the plurality of rod lenses are arranged in a single line in the main scanning direction (Mamada, paragraphs 27-30).  
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array where rod lenses are arranged in a single line as taught by Mamada. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of various different setups to provide efficiency as taught by Mamada at paragraph 11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nemoto, US 2013/0003142 – teaches method of erecting equal lens magnification plate.     
Garcia, US 7,120,309 – teaches ghost image correction techniques caused by chips/cracks in lens.
Hosoe, US 2010/0323105 – teaches cracks in lens causing light scattering and molding techniques, paragraphs 89, 118.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672